Citation Nr: 0603546	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-00 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1969.  He died in January 2002.  The appellant is the 
veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
in connection with March 2002 and February 2003 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The appellant has not been 
issued a VCAA letter to inform her of the notice and 
assistance provisions of the VCAA with regard to her claim 
for entitlement to service connection for the cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318.  Failure to adequately show compliance with VCAA 
notice requirements is remandable error.  See Quartuccio, 
supra; Charles v. Principi, 16 Vet. App. 370 (2002); Huston 
v. Principi, 17 Vet. App. 195, 202 (2003).  Therefore, an 
appropriate VCAA letter must be issued to the appellant to 
ensure compliance with all notice and assistance requirements 
under the VCAA.

Although the claims file includes a statement submitted by 
the Texas Veterans Commission, there does not appear to be 
any documentation in the claims file showing that the 
appellant has designated that organization as her 
representative.  Appropriate action should therefore be taken 
to clarify the matter of representation.

The Board also notes that the appellant has repeatedly stated 
that she is requesting "reconsideration and re-evaluation" 
with regard to the March 2002 and February 2003 rating 
decisions, and has specifically stated that she has not filed 
a "notice of disagreement."  In the most recent 
correspondence submitted in March 2005, the appellant stated 
that she has never filed a "notice of disagreement" and is 
requesting "review and reconsideration" of her claim for 
death benefits.  The appellant specifically requested that 
the RO take appropriate action and remove her claim from the 
appellate process.  The RO did contact that appellant by 
letter to explain the manner that her communications have 
been viewed in the context of the VA appellate scheme.  The 
Board believes it also appropriate to further clarify this 
matter. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to appropriately document for the record 
any appointment of a representative, to 
include affording the appellant the 
opportunity to appoint a representative 
if she has not already done so.  

2.  The RO should furnish the appellant 
with an appropriate VCAA letter as to 
entitlement to service connection for the 
cause of the veteran's death, and 
entitlement to DIC under 38 U.S.C.A. 
§ 1318.  This letter should also advise 
the appellant of the evidence necessary 
to substantiate her claims, as well as 
what evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant 
should also be advised to submit all 
pertinent evidence in her possession.

3.  The appellant (and any 
representative) should be contacted and 
asked to clarify whether the appellant 
wishes to withdraw her appeal as to 
either or both issues. 

4.  After completion of the above, if 
any issue remains in appellate status, 
the RO should review the record and 
determine if the benefits sought can be 
granted.  If any issue remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


